Remarks
Claims 1, 3-5, 7-10, 12-14, and 16-19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant alleges “With respect to the recited feature ‘determining whether a PUSH instruction of the first instruction is interposed between a POP instruction of the second instruction,’ Applicant respectfully submits that the claim language ‘interposed; is interpreted as ‘overlapped’ in the context of the present application.”  Applicant then cites figure 2B of the application for disclosure of an instruction pair.  This is incorrect.  As used throughout the specification, “interposed” is used in its normal definition.  For example, paragraph 38 of the specification states that “it is ascertained whether a stack pointer based (sp-based) addressing instruction is interposed between the substitutable instruction pair, i.e. between the PUSH instruction and the POP instruction.”  This proves that interpose is used in its normal definition as being between 2 other entities.  
Nowhere does the specification equate interposed with overlapped.  Furthermore, Applicant’s citation to figure 2B appears misplaced, since this only shows an instruction pair and does not show a push of one instruction being somehow interposed “between a pop instruction of the second instruction”.  
Applicant goes on to cite figure 2A and alleges “As shown in FIG. 2A, the first instruction of the substitutable instruction pair for push ‘r4, r5, r6, r7’ overlaps with the second instruction of the substitutable instruction pair for pop ‘r4, r5, r6, r7’.  The corresponding language recited in claim 1 is “the substitutable instruction pair including a first instruction for pushing a first group of registers onto a stack memory, and a second instruction for popping the first group of registers off the stack memory.”  The office action did not reject this language as not having basis in the application as originally filed.  The application as originally filed certainly has basis for push and pop instructions.  The issue is that the application as originally filed does not have basis for “determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction”.  Just having push and pop instructions does not show that somehow a push instruction can be interposed between a single pop instruction.  Indeed, everywhere where the word interposed is used in the specification, the specification refers to something being interposed between 2 other entities, not somehow interposed between a single entity.  The claim language “determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction” is akin to stating “determining whether a first adult human is interposed between a second adult human”.  This simply does not have basis and does not make sense.  
Applicant goes on to allege, with respect to the modifying limitation, “‘r1, r2, r3’ are ‘the at least one additional register ... used in the first equivalent instruction and the second equivalent instruction.’  These additional registers ‘r1, r2, r3’ are added to the first instruction of the substitutable instruction pair for push and the second instruction of the substitutable instruction pair for pop.  Paragraph [0054] of the present application discloses”.  Applicant then copies in a portion of the specification and alleges “Accordingly, ‘a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction’ are added to the first instruction of the substitutable instruction pair for push and the second instruction of the substitutable instruction pair for pop...”.  To the contrary, there is no addition occurring in Applicant’s cited paragraph 54, which reads “In block 407, the original file mapping procedure is continued.”  Applicant’s quotation appears to be from paragraph 51 of the specification as filed.  There is no addition occurring in paragraph 51, quoted by Applicant either.  Indeed, this paragraph uses the word “additional”, but this is to refer to a further register and not to somehow refer to adding at least one additional register and a length of the register and the rest of the language at issue here.  
Applicant then cites figure 3C and allegedly quotes paragraph 43, which is actually paragraph 40 as filed.  Applicant then alleges “As such, independent claims 1, 10 and 19 are fully support by the written description of the present application.”  However, nothing in figure 3C or paragraph 40 describes modifying of any offset value in any PUSH instruction of the first instruction or POP instruction of the second instruction, let alone based on adding the at least one additional register and a length of each of the at least one additional register in response to such.  
Applicant alleges “Further, independent claims 1, 10 and 19 are not indefinite for the claim language ‘interposed’ being interpreted as ‘overlapped’ in the context of the present application, as clarified above.”  To the contrary, Applicant has not cited anywhere where the application as originally filed states that “interposed” means “overlapped”.  In fact, the application as originally filed uses the word “interposed” in its usual definition as proven above.  
Applicant then copies in the entirety of claim 1 and alleges “Applicant respectfully submits that Franz, Horning, Swaine, and Sporkert, either alone or in combination, do not disclose the above-identified distinguishing features of independent claim 1.”  No argument is present here.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant alleges “nowhere in Horning, including the Office cited paragraphs [0150]-[0171] and [0202]-[0204] of Horning, does it disclose or suggest the features”, copies in the final 2 limitations of claim 1, and alleges “of claim 1.  Thus, Horning fails to cure the deficiencies of Franz.”  No argument is present here other than to generally allege that 7 lines of claim language are not found in a reference with no reasons why Applicant believes this to be the case.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner cannot respond to such general allegations other than to copy in the rejection, which clearly identifies how the references meet the claim limitations:
Horning ... discloses ...
...
That the step of overwriting the first instruction with the second instruction with the first equivalent instruction and the second equivalent instruction respectively comprises (Exemplary Citations: for example, Paragraphs 150-162, 202-204, and associated figures):
Determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction (inasmuch as this has basis in the application as originally filed and is not indefinite, this may be found in Horning, Exemplary Citations: for example, Paragraphs 150-171, 202-204, and associated figures; push and pop instructions next to each other, in between each other, other instructions in between them, or the like, for example); and 
Modifying an offset value in the push instruction of the first instruction and the pop instruction of the second instruction by adding the at least one additional register and a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction in response to the push instruction of the first instruction being interposed between the pop instruction of the second instruction (As noted above, this subject matter regarding adding registers and lengths of registers, as well as a push being interposed somehow in a single pop does not have basis in the application as originally filed.  Inasmuch as the application as originally filed actually discloses any portion of this, it is found in Horning, Exemplary Citations: for example, Paragraphs 150-171, 202-204, and associated figures; modifying pointers, adding registers and offsets, adding offsets then adding to a register, or the like, as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the software self-defense techniques of Horning into the code randomization system of Franz in order to allow the system to provide additional defensive protections against attacks, allow for more null effect sequences to be used and added to the code, increase the obfuscation of the code, and/or to increase security in the system.  
Applicant then alleges “Swaine also fails to cure the deficiencies of Franz or Horning, because Swaine also does not disclose or suggest these distinguishing features of independent claim 1 as discussed above.  The Office has not in any event relied on Swaine for these features of independent claim 1.”  Swaine was cited as follows regarding claim 1:
Swaine also discloses a group of selectable general purpose registers determined according to an instruction type (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures; registers, such as R0, R1, R3, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the instruction sets and registers of Swaine into the code randomization system of Franz as modified by Horning in order to allow for usage of multiple instruction sets and process architectures, ensure that the appropriate registers are used for such, ensure adherence to ARM and Thumb standards, and/or to increase security in the system.  
Applicant has provided no argument against these facts.  Therefore, such stand as facts.  
Applicant then argues Sporkert for subject matter for which Sporkert is not cited.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to include the following 2 limitations:
determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction 
modifying an offset value in the push instruction of the first instruction and the pop instruction of the second instruction by adding the at least one additional register and a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction in response to the push instruction of the first instruction being interposed between the pop instruction of the second instruction
Neither of these limitations has basis in the application as originally filed.  The application as originally filed mentions no PUSH instruction of a first instruction being interposed between a POP instruction of a second instruction.  Furthermore, the application as originally filed does not include any modifying of any offset value in any PUSH instruction of the first instruction or POP instruction of the second instruction, let alone based on adding the at least one additional register and a length of each of the at least one additional register in response to such.  All independent claims have been amended in a similar fashion and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 has been amended to include the following 2 limitations:
determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction 
modifying an offset value in the push instruction of the first instruction and the pop instruction of the second instruction by adding the at least one additional register and a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction in response to the push instruction of the first instruction being interposed between the pop instruction of the second instruction
It is unclear how this PUSH instruction can be interposed between a single POP instruction or how anything could possibly be based thereon.  All independent claims have been amended in a similar fashion and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S. Patent 9,250,937) in view of Horning (U.S. Patent Application Publication 2007/0234070) and Swaine (U.S. Patent Application Publication 2003/0154028).  
Regarding Claim 1,
Franz discloses a method for defense against ROP attacks, the method comprising:
Identifying a substitutable instruction pair from the binary file, the substitutable instruction pair including a first instruction for pushing a first group of registers onto a stack memory, and a second instruction for popping the first group of registers off the stack memory, wherein the first group of registers includes at least one general purpose register (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; and associated figures; emitted code, undiversified code, original code, including instruction pairs such as push/pop, call/return, or the like, as examples);
Generating an equivalent instruction pair for the substitutable instruction pair, the equivalent instruction pair including a first equivalent instruction for pushing a second group of registers onto the stack memory, and a second equivalent instruction for popping the second group of registers off the stack memory, wherein the second group of registers includes the first group of registers and at least one additional register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures; generating diversified code by adding instructions, such as NOPs, which are picked from a candidate set, and can include a pair of push/pop, for example, added with respect to instructions already present in the code (e.g., the pairs discussed above), for example); and
Overwriting the first instruction and the second instruction with the first equivalent instruction and the second equivalent instruction, respectively (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures; writing diversified/modified code to the code cache, for example);
Wherein the step of generating the equivalent instruction pair further comprises:
Determining a group of alternative instruction pairs for the substitutable instruction pair based on a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction pair and wherein the group of selectable general purpose registers is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Selecting a random one from the determined group of alternative instruction pairs as the equivalent instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures);
But does not appear to explicitly disclose that the step of overwriting the first instruction with the second instruction with the first equivalent instruction and the second equivalent instruction respectively comprises determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction, and modifying an offset value in the push instruction of the first instruction and the pop instruction of the second instruction by adding the at least one additional register and a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction in response to the push instruction of the first instruction being interposed between the pop instruction of the second instruction.  
Horning, however, discloses a method for defense against ROP attacks, the method comprising:
Identifying a substitutable instruction pair from the binary file, the substitutable instruction pair including a first instruction for pushing a first group of registers onto a stack memory, and a second instruction for popping the first group of registers off the stack memory, wherein the first group of registers includes at least one general purpose register (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; identifying instructions for which equivalent instructions are to be inserted, for example);
Generating an equivalent instruction pair for the substitutable instruction pair, the equivalent instruction pair including a first equivalent instruction for pushing a second group of registers onto the stack memory, and a second equivalent instruction for popping the second group of registers off the stack memory, wherein the second group of registers includes the first group of registers and at least one additional register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; selecting null instructions from predefined set (e.g., push and pop of a given register) and inserting into a program, replacing instructions with equivalents, replacing a mov with push and pop, etc., as examples); and
Overwriting the first instruction and the second instruction with the first equivalent instruction and the second equivalent instruction, respectively (Exemplary Citations: for example, Paragraphs 150-162, 202-204, and associated figures; code in the original is replaced by the modified code, for example);
Wherein the step of generating the equivalent instruction pair further comprises:
Determining a group of alternative instruction pairs for the substitutable instruction pair based on a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction pair and wherein the group of selectable general purpose registers is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
Selecting a random one from the determined group of alternative instruction pairs as the equivalent instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
That the step of overwriting the first instruction with the second instruction with the first equivalent instruction and the second equivalent instruction respectively comprises (Exemplary Citations: for example, Paragraphs 150-162, 202-204, and associated figures):
Determining whether a push instruction of the first instruction is interposed between a pop instruction of the second instruction (inasmuch as this has basis in the application as originally filed and is not indefinite, this may be found in Horning, Exemplary Citations: for example, Paragraphs 150-171, 202-204, and associated figures; push and pop instructions next to each other, in between each other, other instructions in between them, or the like, for example); and 
Modifying an offset value in the push instruction of the first instruction and the pop instruction of the second instruction by adding the at least one additional register and a length of each of the at least one additional register used in the first equivalent instruction and the second equivalent instruction in response to the push instruction of the first instruction being interposed between the pop instruction of the second instruction (As noted above, this subject matter regarding adding registers and lengths of registers, as well as a push being interposed somehow in a single pop does not have basis in the application as originally filed.  Inasmuch as the application as originally filed actually discloses any portion of this, it is found in Horning, Exemplary Citations: for example, Paragraphs 150-171, 202-204, and associated figures; modifying pointers, adding registers and offsets, adding offsets then adding to a register, or the like, as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the software self-defense techniques of Horning into the code randomization system of Franz in order to allow the system to provide additional defensive protections against attacks, allow for more null effect sequences to be used and added to the code, increase the obfuscation of the code, and/or to increase security in the system.  
Swaine also discloses a group of selectable general purpose registers determined according to an instruction type (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures; registers, such as R0, R1, R3, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the instruction sets and registers of Swaine into the code randomization system of Franz as modified by Horning in order to allow for usage of multiple instruction sets and process architectures, ensure that the appropriate registers are used for such, ensure adherence to ARM and Thumb standards, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a storage medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Franz as modified by Horning and Swaine discloses the method of claim 1, in addition, Franz discloses that the step of generating the equivalent instruction pair further comprises:
Selecting the at least one additional register from a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction type of the substitutable instruction pair and is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Generating the equivalent instruction pair based on the selected at least one additional register (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses that the step of generating the equivalent instruction pair further comprises:
Selecting the at least one additional register from a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction type of the substitutable instruction pair and is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
Generating the equivalent instruction pair based on the selected at least one additional register (Exemplary Citations: for example, Paragraphs 150-162 and associated figures).  
Swaine also discloses a group of selectable general purpose registers determined according to an instruction type (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the instruction sets and registers of Swaine into the code randomization system of Franz as modified by Horning in order to allow for usage of multiple instruction sets and process architectures, ensure that the appropriate registers are used for such, ensure adherence to ARM and Thumb standards, and/or to increase security in the system.  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Franz as modified by Horning and Swaine discloses the method of claim 1, in addition, Franz discloses that the substitutable instruction pair is an instruction pair and the group of selectable general purpose registers includes at least one register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures);
Horning discloses that the substitutable instruction pair is an ARM instruction pair and the group of selectable general purpose registers includes at least one register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
Swaine discloses that the substitutable instruction pair is an ARM instruction pair and the group of selectable general purpose registers includes at least one of r1 to r11 which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Franz as modified by Horning and Swaine discloses the method of claim 1, in addition, Swaine discloses that the substitutable instruction pair is a Thumb instruction pair and the selectable general purpose registers include at least one of r1 to r7 which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures).  
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 8,
Franz as modified by Horning and Swaine discloses the method of claim 1, in addition, Franz discloses before identifying the substitutable instruction pair from the binary file, determining a file to be mapped into a memory during a file mapping procedure as the binary file in response to the file to be mapped into the memory being in binary format (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Mapping the binary file into the memory (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses before identifying the substitutable instruction pair from the binary file, determining a file to be mapped into a memory during a file mapping procedure as the binary file in response to the file to be mapped into the memory being in binary format (Exemplary Citations: for example, Paragraphs 97, 102, 195, 196, 254, 259, 264, 267, and associated figures); and
Mapping the binary file into the memory (Exemplary Citations: for example, Paragraphs 97, 102, 195, 196, 254, 259, 264, 267, and associated figures).  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to method claim 8 and is rejected for the same reasons.  

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Horning, Swaine, and Sporkert (U.S. Patent Application Publication 2014/0007075).
Regarding Claim 7,
Franz as modified by Horning and Swaine discloses the method of claim 1, in addition, Franz discloses after modifying the unpacked application file by overwriting the substitutable instruction pair identified in the binary file with the generated equivalent instruction pair, performing a function (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses after modifying the unpacked application file by overwriting the substitutable instruction pair identified in the binary file with the generated equivalent instruction pair, performing a function (Exemplary Citations: for example, Paragraphs 150-162 and associated figures);
But does not explicitly disclose that the binary file is comprised in a compressed application file which is to be loaded into a computer system, the method further comprising: unpacking the compressed application file to locate the binary file from the unpacked application file, and repacking the modified application file.  
Sporkert, however, discloses that the binary file is comprised in a compressed application file which is to be loaded into a computer system, the method further comprising (Exemplary Citations: for example, Paragraphs 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example):
Unpacking the compressed application file to locate the binary file from the unpacked application file (Exemplary Citations: for example, Paragraphs 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example); and
The function comprises repacking the modified application file (Exemplary Citations: for example, Paragraphs 22, 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the compression and updating techniques of Sporkert into the code randomization system of Franz as modified by Horning and Swaine in order to allow the system to compress and decompress files, reduce storage and transmission requirements, allow for efficient application updates, ensure that files are repacked after updates, and/or ensure that files are updated properly.  
Regarding Claim 16,
Claim 16 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 9,
Franz as modified by Horning, Swaine, and Sporkert discloses the method of claim 7, in addition, Sporkert discloses that the computer system is a mobile computer system (Exemplary Citations: for example, Paragraphs 22, 37-39 and associated figures); and
Horning discloses that the computer system is running on an ARM architecture (Exemplary Citations: for example, Paragraph 121 and associated figures).  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432